 



EXHIBIT 10.1
Loan No. 337830
Georgia
RECORDING REQUESTED BY


WHEN RECORDED MAIL TO
The Northwestern Mutual Life Ins. Co.
720 East Wisconsin Avenue — Rm N16WC
Milwaukee, WI 53202
Attn: Sandra T. Clark
SPACE ABOVE THIS LINE FOR RECORDER’S USE
DEED TO SECURE A DEBT and SECURITY AGREEMENT
     THIS INDENTURE and SECURITY AGREEMENT is made as of the 11th day of
October, 2007 between 3280 PEACHTREE I LLC, a Georgia limited liability company,
whose mailing address is 191 Peachtree, NE, Suite 3600, Atlanta, Georgia 30303,
Attn: Corporate Secretary, herein (whether one or more in number) called
“Grantor”, DEVELOPMENT AUTHORITY OF FULTON COUNTY, a public body corporate and
politic, whose mailing address is 141 Pryor Street, SW, Suite 5001, Atlanta,
Georgia 30303, Attn: Chairman, herein called the “Fee Owner” and THE
NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin corporation, whose
mailing address is 720 E. Wisconsin Avenue, Milwaukee, Wisconsin 53202, herein
called “Grantee”:
     WITNESSETH, That Grantor, in consideration of the indebtedness herein
mentioned, does hereby irrevocably bargain, sell, grant, transfer, assign and
convey unto

1



--------------------------------------------------------------------------------



 



Grantee with covenants of general warranty, power of sale and right of entry and
possession, the following property (herein referred to as the “Property”):

  A.   All Grantor’s leasehold interest in the land in the City of Atlanta,
County of Fulton and State of Georgia, described in Exhibit “A” attached hereto
and incorporated herein (the “Land”), such leasehold interest being established
by and set forth in that certain Lease Agreement from Fee Owner to Grantor,
dated as of December 1, 2006 and recorded in Deed Book 44140, Page 178, Fulton
County, Georgia Records, as amended by that certain First Amendment of Lease
Agreement dated September 28, 2007;     B.   All Grantor’s rights in and to
easements, appurtenances, tenements and hereditaments belonging to or benefiting
the Land, including but not limited to all waters, water rights, water courses,
all ways, trees, rights, liberties and privileges;     C.   All improvements to
the Land, including, but not limited to, all buildings, structures and
improvements now existing or hereafter erected on the Land; all fixtures and
equipment of every description belonging to and owned by Grantor which are or
may be placed or used upon the Land or attached to the buildings, structures or
improvements, including, but not limited to, all engines, boilers, elevators and
machinery, all heating apparatus, electrical equipment, air-conditioning and
ventilating equipment, water and gas fixtures, and all furniture and easily
removable equipment (excluding, however, all property owned by tenants at the
Land); all of which, to the extent permitted by applicable law, shall be deemed
an accession to the freehold and a part of the realty as between the parties
hereto; and     D.   Grantor’s interest in all articles of personal property of
every kind and nature whatsoever, including, but not limited to all easily
removable equipment and fixtures, furniture, dehumidification equipment, etc.,
now or hereafter located upon the Land or in or on the buildings and
improvements and now owned or leased or hereafter acquired or leased by Grantor.

Grantor agrees not to sell, transfer, assign or remove anything described in B,
C and D above now or hereafter located on the Land without prior written consent
from Grantee

2



--------------------------------------------------------------------------------



 



unless (i) such action does not constitute a sale or removal of any buildings or
structures or the sale or transfer of waters or water rights and (ii) such
action results in the substitution or replacement with similar items of equal
value.
     Without limiting the foregoing grants, Grantor hereby pledges to Grantee,
and grants to Grantee a security interest in, all of Grantor’s present and
hereafter acquired right, title and interest in and to the Property and any and
all

  E.   cash and other funds now or at any time hereafter deposited by or for
Grantor on account of tax, special assessment, replacement or other reserves
required to be maintained pursuant to the Loan Documents (as hereinafter
defined) with Grantee or a third party, or otherwise deposited with, or in the
possession of, Grantee pursuant to the Loan Documents; and     F.   surveys,
soils reports, environmental reports, guaranties, warranties, architect’s
contracts, construction contracts, drawings and specifications, applications,
permits, surety bonds and other contracts relating to the acquisition, design,
development, construction and operation of the Property; and     G.   accounts,
chattel paper, deposit accounts, instruments, equipment, inventory, documents,
general intangibles, letter-of-credit rights, investment property and all other
personal property of Grantor, (including, without limitation, any and all rights
in the property name “Terminus 100”): and, including, without limitation, all
fees, charges, accounts or other payments for parking in or on the Property,
including all products and proceeds thereof; and     H.   present and future
rights to condemnation awards, insurance proceeds or other proceeds at any time
payable to or received by Grantor on account of the Property or any of the
foregoing personal property.

All personal property hereinabove described is hereinafter referred to as the
“Personal Property”.
     If any of the Property is of a nature that a security interest therein can
be perfected under the Uniform Commercial Code, this instrument shall constitute
a security agreement. Grantor authorizes Grantee to file a financing statement
describing such Property and, at Grantee’s request, agrees to join with Grantee
in the execution of any financing statements and to execute any other
instruments that may be necessary or desirable, in Grantee’s

3



--------------------------------------------------------------------------------



 



determination, for the perfection or renewal of such security interest under the
Uniform Commercial Code.
     TO HAVE AND TO HOLD said Property, with all and singular the rights,
members, hereditaments and appurtenances thereof, to the same belonging or in
anywise appertaining, to the proper use and benefit of Grantee forever, in fee
simple.
     This instrument is a deed passing legal title under the laws of the State
of Georgia governing loan or security deeds and is not a mortgage; and is made
and intended (a) to constitute a security agreement for purposes of the Uniform
Commercial Code of Georgia and (b) to secure the indebtedness evidenced by a
promissory note of even date herewith executed by Grantor (which promissory
note, as such instrument may be amended, restated, renewed and extended, is
hereinafter referred to as the “Note”) and any other indebtedness owed Grantee
under the Loan Documents, however incurred (including, without limitation,
advances by Grantee or any transferee of Grantee for the purpose of paying taxes
or premiums on insurance on the Property or to repair, maintain or improve the
Property, whether or not Grantor is at that time the owner of the Property).
“Loan Documents” means the Note, this instrument, that certain Loan Application
dated August 9, 2007 from Grantor to Grantee and that certain acceptance letter
issued by Grantee dated September 14, 2007 (together, the “Commitment”), that
certain Absolute Assignment of Leases and Rents of even date herewith between
Grantor and Grantee (the “Absolute Assignment”), that certain Certification of
Borrower of even date herewith, that certain Limited Liability Company
Supplement dated contemporaneously herewith, and any other supplements and
authorizations required by Grantee and any other agreement given by or document
executed by Grantor to Grantee in connection with the indebtedness evidenced by
the Note, except for that certain Environmental Indemnity Agreement of even date
herewith given by Cousins Properties Incorporated (the “Principal”) and Grantor
to Grantee (the “Environmental Indemnity Agreement”), as any of the foregoing
may be amended from time to time. The Note shall evidence the principal sum of
ONE HUNDRED EIGHTY MILLION DOLLARS with final maturity no later than October 1,
2012 and with interest as therein expressed, it being recognized that the funds
may not have been fully advanced as of the date hereof, but may be advanced in
the future in accordance with the terms of a written contract.
          GRANTOR COVENANTS AND AGREES:
Payment of Debt. Grantor agrees to pay the indebtedness hereby secured (the
“Indebtedness”) promptly and in full compliance with the terms of the Loan
Documents.
Ownership. Grantor represents that it owns the Property and has good and lawful
right to convey the same and that the Property is free and clear from any and
all encumbrances whatsoever, except as appears in the title policy issued
pursuant to the Chicago Title Insurance Company Commitment No. 09739.07
(e) accepted by Grantee. Grantor does

4



--------------------------------------------------------------------------------



 



hereby forever warrant and shall forever defend the title and possession thereof
against the claims of any and all persons whomsoever subject to the title
exceptions contained in Schedule B of the title insurance policy issued pursuant
to the Chicago Title Insurance Company Commitment No. 09739.07 (e).
Maintenance of Property and Compliance with Laws. Grantor agrees to keep the
buildings and other improvements now or hereafter erected on the Land in good
condition and repair; not to commit or suffer any waste; to comply with all
laws, rules and regulations affecting the Property; and to permit Grantee,
subject to limitations on Grantor’s access rights set forth in leases of
portions of the Property, to enter at all reasonable times for the purpose of
inspection and of conducting in a reasonable and proper manner, such tests as
Grantee determines to be necessary in order to monitor Grantor’s compliance with
applicable laws and regulations regarding hazardous materials affecting the
Property.
Tenants Using Chlorinated Solvents. Grantor agrees not to lease any of the
Property, without the prior written consent of Grantee, to (i) dry cleaning
operations that perform dry cleaning on site with chlorinated solvents or
(ii) any other tenants that use chlorinated solvents in the operation of their
businesses.
Business Restriction Representation and Warranty. Grantor represents and
warrants that each of Grantor, Principal and all persons and entities executing
any separate indemnity agreement in favor of Grantee in connection with the
Indebtedness: (i) is not, and shall not become, a person or entity with whom
Grantee is restricted from doing business with under regulations of the Office
of Foreign Assets Control (“OFAC”) of the Department of the Treasury (including,
but not limited to, those named on OFAC’s Specially Designated Nationals and
Blocked Persons list) or under any statute, executive order (including, but not
limited to, the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action; (ii) is not, and shall not become, a
person or entity with whom Grantee is restricted from doing business with under
the International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001 or the regulations or orders thereunder; and (iii) is not knowingly engaged
in, and shall not knowingly engage in, any dealings or transaction or be
otherwise associated with such persons or entities described in (i) and (ii)
above.
Insurance. Grantor agrees to keep the Property insured for the protection of
Grantee and Grantee’s wholly owned subsidiaries and agents in such manner, in
such amounts and in such companies as Grantee may from time to time approve, and
to keep the policies therefor or copies thereof, properly endorsed, on deposit
with Grantee, or, at Grantee’s option, to keep certificates of insurance (Acord
28 or 27 for all property insurance and Acord 25 for all liability insurance)
evidencing all insurance coverages required hereunder, which certificates shall
provide at least thirty (30) days’ notice of cancellation to Grantee and shall
list Grantee as the certificate holder; if Grantor requests Grantee to

5



--------------------------------------------------------------------------------



 



accept a different form of certificate of insurance, Grantee shall not
unreasonably withhold its consent, provided, a copy of a standard mortgagee
endorsement in favor of Grantee stating that the insurer shall provide at least
thirty (30) days notice of cancellation to Grantee accompanies such certificate;
that insurance loss proceeds from all property insurance policies, whether or
not required by Grantee (less expenses of collection) shall, at Grantee’s
option, be applied on the Indebtedness, whether due or not, or to the
restoration of the Property, or be released to Grantor, but such application or
release shall not cure or waive any default under any of the Loan Documents. If
Grantee elects to apply the insurance loss proceeds on the Indebtedness, no
prepayment fee shall be due thereon and Grantor shall have the one-time right to
prepay the remaining balance of the Indebtedness without a prepayment privilege
fee at such time. Notwithstanding the foregoing, if damage to the Property is
less than One Million Dollars ($1,000,000.00), Grantor may receive insurance
loss proceeds up to the amount of such loss directly from the insurance carrier
for restoration of the Property.
     Notwithstanding the foregoing provision, Grantee agrees that if the
insurance loss proceeds are less than the unpaid principal balance of the Note
and if the casualty occurs prior to the last three (3) years of the term of the
Note, then the insurance loss proceeds (less expenses of collection) shall be
applied to restoration of the Property to its condition prior to the casualty,
subject to satisfaction of the following conditions:

  (a)   There is no existing Event of Default at the time of casualty.     (b)  
The casualty insurer has not denied liability for payment of insurance loss
proceeds to Grantor as a result of any act, neglect, use or occupancy of the
Property by Grantor or any tenant of the Property.     (c)   Grantee shall be
satisfied that all insurance loss proceeds so held, together with supplemental
funds to be made available by Grantor, shall be sufficient to complete the
restoration of the Property. Any remaining insurance loss proceeds may, at the
option of Grantee, be applied on the Indebtedness, without prepayment fee,
whether or not due, or be released to Grantor.     (d)   If required by Grantee,
Grantee shall be furnished a satisfactory report addressed to Grantee from an
environmental engineer or other qualified professional satisfactory to Grantee
to the effect that no adverse environmental impact to the Property resulted from
the casualty.     (e)   Grantee shall release casualty insurance proceeds as
restoration of the Property progresses provided that Grantee is furnished
satisfactory evidence of the costs of restoration and if, at the time of such
release, there shall exist no Monetary Default (as hereinafter defined) under
the Loan

6



--------------------------------------------------------------------------------



 



      Documents and no Non-Monetary Default with respect to which Grantee shall
have given Grantor notice pursuant to the Notice of Default provision herein. If
a Monetary Default shall occur or Grantee shall give Grantor notice of a
Non-Monetary Default, Grantee shall have no further obligation to release
insurance loss proceeds hereunder unless such default is cured within the cure
period set forth in the Notice of Default provision contained herein. If the
estimated cost of restoration exceeds $1,500,000.00, (i) the drawings and
specifications for the restoration shall be approved by Grantee in writing prior
to commencement of the restoration, such approval not to be unreasonably
withheld, delayed or conditioned, and (ii) Grantee shall receive an
administration fee equal to one percent (1%) of the cost of restoration.

  (f)   Prior to each release of funds, Grantor shall obtain for the benefit of
Grantee an endorsement to Grantee’s title insurance policy insuring Grantee’s
lien as a first and valid lien on the Property subject only to liens and
encumbrances theretofore approved by Grantee.     (g)   Grantor shall pay all
reasonable out-of-pocket and in-house costs and expenses incurred by Grantee,
including, but not limited to, in-house construction administration expenses,
outside legal fees, title insurance costs, third-party disbursement fees,
third-party engineering reports and inspections deemed necessary by Grantee.    
(h)   All reciprocal easement and operating agreements benefiting the Property,
if any, shall remain in full force and effect between the parties thereto on and
after restoration of the Property.     (i)   Grantee shall be satisfied that
Projected Debt Service Coverage of at least 1.15 will be produced from the
leasing of not more than 95% of the Property to former tenants or approved new
tenants with leases satisfactory to Grantee for terms of at least five (5) years
to commence not later than thirty (30) days following completion of such
restoration (“Approved Leases”).     (j)   All leases in effect at the time of
the casualty with tenants who have entered into a non-disturbance and attornment
agreement or similar agreement with Grantee shall remain in full force and
Grantee shall be satisfied that restoration can be completed within a timeframe
such that each tenant thereunder shall be obligated, or each such tenant shall
have elected, to continue the lease term at full rental (subject only to
abatement, if any, during any period in which the Property or a portion thereof
shall not be used and occupied by such tenant as a result of the casualty).

7



--------------------------------------------------------------------------------



 



     “Projected Debt Service Coverage” means a number calculated by dividing
Projected Operating Income Available for Debt Service for the first fiscal year
following restoration of the Property by the debt service during the same fiscal
year under all indebtedness secured by any portion of the Property. For purposes
of the preceding sentence, “debt service” means the greater of (x) debt service
due under all such indebtedness during the first fiscal year following
completion of the restoration of the Property or (y) debt service that would be
due and payable during such fiscal year if all such indebtedness were amortized
over 30 years (whether or not amortization is actually required) and if interest
on such indebtedness were due as it accrues at the face rate shown on the notes
therefor (whether or not interest payments based on such face rates are
required).
     “Projected Operating Income Available for Debt Service” means projected
gross annual rent from the Approved Leases for the first full fiscal year
following completion of the restoration of the Property less:

(A)   The operating expenses of the Property for the last fiscal year preceding
the casualty and   (B)   the following:

  (i)   a replacement reserve for future tenant improvements, leasing
commissions and structural items, based on not less than $2.60 per square foot
per annum;     (ii)   the amount, if any, by which actual gross income during
such fiscal period exceeds that which would be earned from the rental of 95% of
the net rentable area in the Property;     (iii)   the amount, if any, by which
the actual management fee is less than 3.0% of gross revenue during such fiscal
period;     (iv)   the amount, if any, by which the actual real estate taxes are
less than the estimated real estate taxes payable for the Property if fully
assessed (giving effect to any existing abatement of such taxes); and     (v)  
the amount, if any, by which total operating expenses, excluding management
fees, real estate taxes and replacement reserves, are less than $4,501,775.00
per annum.

     All projections referenced above shall be calculated in a manner
satisfactory to Grantee.

8



--------------------------------------------------------------------------------



 



Condemnation. Grantor hereby assigns to Grantee (i) any award and any other
proceeds resulting from damage to, or the taking of, all or any portion of the
Property, and (ii) the proceeds from any sale or transfer in lieu thereof
(collectively, “Condemnation Proceeds”) in connection with condemnation
proceedings or the exercise of any power of eminent domain or the threat thereof
(hereinafter, a “Taking”); if the Condemnation Proceeds are less than the unpaid
principal balance of the Note and such damage or Taking occurs prior to the last
two years of the term of the Note, such Condemnation Proceeds (less expenses of
collection) shall be applied to restoration of the Property to its condition, or
the functional equivalent of its condition prior to the Taking, subject to the
conditions set forth above in the section entitled “Insurance” and subject to
the further condition that restoration or replacement of the improvements on the
Land to their functional and economic utility prior to the Taking be possible
prior to the Maturity Date. If Grantee elects to apply Condemnation Proceeds to
the prepayment of the Indebtedness, no prepayment fee shall be due on such
prepayment. Any portion of such award and proceeds not applied to restoration
shall, at Grantee’s option, be applied on the Indebtedness, whether due or not,
or be released to Grantor, but such application or release shall not cure or
waive any default under any of the Loan Documents.
Taxes and Special Assessments. Grantor agrees to pay before delinquency all
taxes and special assessments of any kind that have been or may be levied or
assessed against the Property, this instrument, the Note or the Indebtedness, or
upon the interest of Grantee in the Property, this instrument, the Note or the
Indebtedness, and to procure and deliver to Grantee within 30 days after Grantee
shall have given a written request to Grantor, the official receipt of the
proper officer showing timely payment of all such taxes and assessments;
provided, however, that Grantor shall not be required to pay any such taxes or
special assessments if the amount, applicability or validity thereof shall
currently be contested in good faith by appropriate proceedings and the minimum
required payment shall have been paid in full.
Security Agreement; Personal Property. With respect to the Personal Property,
this instrument is hereby made and declared to be a security agreement
encumbering each and every item of Personal Property included herein as a part
of the Property in compliance with the provisions of the Georgia Uniform
Commercial Code. Upon request by Grantee, at any time and from time to time, a
financing statement or statements reciting this Deed to be a security agreement
affecting all of such property shall be executed by Grantor and Grantee and
appropriately filed. The remedies for any violation of the covenants, terms and
conditions of the security agreement contained in this Deed shall be (i) as
prescribed herein, or (ii) as prescribed by general law, or (iii) as prescribed
by the specific statutory consequences now or hereafter enacted and specified in
said Uniform Commercial Code, all at Grantee’s sole election. Grantor and
Grantee agree that the filing of any such financing statement or statements in
the records normally having to do with personal property shall not in any way
affect the

9



--------------------------------------------------------------------------------



 



agreement of Grantor and Grantee that everything owned by Grantor and used in
connection with the production of income from the Premises or adapted for use
therein or which is described or reflected in this Deed, is, and at all times
and for all purposes and in all proceedings, both legal or equitable, shall be,
regarded as part of the real estate conveyed hereby regardless of whether
(i) any such item is physically attached to the improvements, (ii) serial
numbers are used for the better identification of certain items capable of being
thus identified in an exhibit to this Deed, or (iii) any such item is referred
to or reflected in any such financing statement or statements so filed at any
time. Similarly, the mention in any such financing statement or statements of
the rights in and to (i) the proceeds of any fire and/or hazard insurance
policy, or (ii) any award in eminent domain proceedings for a taking or for loss
of value, or (iii) Grantee’s interest as lessor in any present or future lease
or rights to income growing out of the use and/or occupancy of the Property,
whether pursuant to lease or otherwise, shall not in any way alter any of the
rights of Grantee as determined by this Deed or affect the priority of Grantee’s
security interest and granted hereby or by any other recorded document, it being
understood and agreed that such mention in such financing statement or
statements is solely for the protection of Grantee in the event any court shall
at any time hold with respect to the foregoing clauses (i), (ii) or (iii) of
this sentence, that notice of Grantee’s priority of interest, to be effective
against a particular class of persons, must be filed in the appropriate Uniform
Commercial Code records.
With respect to the Personal Property, Grantor hereby represents, warrants and
covenants as follows:
     (a) Except for the security interest granted hereby, Grantor is, and as to
portions of the Personal Property to be acquired after the date hereof will be,
the sole owner of the Personal Property, free from any lien, security interest,
encumbrance or adverse claim thereon of any kind whatsoever. Grantor shall
notify Grantee of, and shall indemnify and defend Grantee and the Personal
Property against, all claims and demands of all persons at any time claiming the
Personal Property or any part thereof or any interest therein.
     (b) Except as otherwise provided above, Grantor shall not lease, sell,
convey or in any manner transfer the Personal Property without the prior consent
of Grantee.
     (c) Grantor is a limited liability company organized under the laws of the
State of Georgia. Until the Indebtedness is paid in full, Grantor (i) shall not
change its legal name without providing Grantee with thirty (30) days prior
written notice; and (ii) shall not change its state of organization; and
(iii) shall preserve its existence and, except as permitted pursuant to other
provisions of this instrument, shall not, in one transaction or a series of
transactions, merge into or consolidate with any other entity.
     (d) At the request of Grantee, Grantor shall join Grantee in executing one
or more financing statements and continuations and amendments thereof pursuant
to the Uniform

10



--------------------------------------------------------------------------------



 



Commercial Code in form satisfactory to Grantee, and Grantor shall pay the cost
of filing the same in all public offices wherever filing is deemed by Grantee to
be necessary or desirable. Grantor shall also, at Grantor’s expense, take any
and all other action requested by Grantee to perfect Grantee’s security interest
under the Uniform Commercial Code with respect to the Personal Property,
including, without limitation, exercising Grantor’s best commercially reasonable
efforts to obtain any consents, agreements or acknowledgments required of third
parties to perfect Grantee’s security interest in Personal Property consisting
of deposit accounts, letter-of-credit rights, investment property, and
electronic chattel paper.
Other Liens. Grantor agrees to keep the Property and any Personal Property free
from all other mortgage liens and from all liens prior to the lien created by
this instrument. The (i) creation of any other mortgage lien on the Property,
whether or not prior to the lien created by this instrument, (ii) creation of
any lien on the Property prior to the lien created by this instrument (other
than the lien for ad valorem taxes not yet due and payable), or (iii) assignment
or pledge by Grantor of its revocable license to collect, use and enjoy rents
and profits from the Property, shall constitute a default under the terms of
this instrument, and the Indebtedness may be declared due and payable. The term
“mortgage” includes a mortgage, deed of trust, deed to secure debt or any other
security interest in the Property.
Indemnification, Duty to Defend and Costs, Fees and Expenses. In addition to any
other indemnities contained in the Loan Documents, Grantor shall indemnify,
defend and hold Grantee harmless from and against any and all losses,
liabilities, claims, demands, damages, costs and expenses (including, but not
limited to, costs of title evidence and endorsements to Grantee’s title
insurance policy with respect to the Property and reasonable attorney fees and
other costs of defense) which may be imposed upon, incurred by or asserted
against Grantee, whether or not any legal proceeding is commenced with regard
thereto, in connection with: (i) the enforcement of any of Grantee’s rights or
powers under the Loan Documents; (ii) the protection of Grantee’s interest in
the Property; or (iii) any accident, injury to or death of persons or loss of or
damage to property occurring in, on or about the Property or on any sidewalk,
curb, parking area, space or street located adjacent thereto. If any claim or
demand is made or asserted against Grantee by reason of any event as to which
Grantor is obligated to indemnify or defend Grantee, then, upon demand by
Grantee, Grantor, at Grantor’s sole cost and expense, shall defend such claim,
action or proceeding in Grantee’s name, if necessary, by such attorneys as
Grantee shall approve. Notwithstanding the foregoing, Grantee may, in Grantee’s
sole discretion, engage its own attorneys to defend it or assist in its defense
and Grantor shall pay the reasonable fees and disbursements of such attorneys.
Failure of Grantor to Act. If Grantor fails to make any payment or do any act as
herein provided, the Grantee may, without obligation to do so, without notice to
or demand upon Grantor in the event of emergency threatening life or property,
but in other events after notice to Grantor and Grantor’s failure or refusal to
pay or act promptly, and without releasing Grantor from any obligation hereof:
(i) make or do the same in such manner and to

11



--------------------------------------------------------------------------------



 



such extent as Grantee may deem necessary to protect the security hereof,
Grantee being authorized to enter upon the Property for such purpose;
(ii) appear in and defend any action or proceeding purporting to affect the
security hereof, or the rights or powers of Grantee; (iii) pay, purchase,
contest or compromise any encumbrance, charge or lien which in the judgment of
Grantee appears to be prior or superior hereto; and (iv) in exercising any such
powers, pay necessary expenses, employ counsel and pay its reasonable fees. Sums
so expended and all losses, liabilities, claims, damages, costs and expenses
required to be reimbursed by Grantor to Grantee hereunder shall be payable by
Grantor immediately upon demand with interest from date of expenditure or
demand, as the case may be, at the Default Rate (as defined in the Note). All
sums so expended or demanded by Grantee and the interest thereon shall be
included in the Indebtedness and secured by the lien of this instrument.
Event of Default. Any default by Grantor in making any required payment of the
Indebtedness or any default in any provision, covenant, agreement, warranty or
certification contained in any of the Loan Documents shall, except as provided
in the two immediately succeeding paragraphs, constitute an “Event of Default”.
Notice of Default. A default in any payment required herein or in the Note or
any other Loan Document, whether or not payable to Grantee, (a “Monetary
Default”) shall not constitute an Event of Default unless Grantee shall have
given a written notice of such Monetary Default to Grantor and Grantor shall not
have cured such Monetary Default by payment of all amounts in default (including
payment of interest at the Default Rate, as defined in the Note, from the date
of default to the date of cure on amounts owed to Grantee) within five
(5) business days after the date on which Grantee shall have given such notice
to Grantor.
     Any other default under the Note or under any other Loan Document (a
“Non-Monetary Default”) shall not constitute an Event of Default unless Grantee
shall have given a written notice of such Non-Monetary Default to Grantor and
Grantor shall not have cured such Non-Monetary Default within thirty (30) days
after the date on which Grantee shall have given such notice of default to
Grantor (or, if the Non-Monetary Default is not curable within such 30-day
period, Grantor shall not have diligently undertaken and continued to pursue the
curing of such Non-Monetary Default).
     In no event shall the notice and cure period provisions recited above
constitute a grace period for the purposes of commencing interest at the Default
Rate (as defined in the Note).
Appointment of Receiver. Upon commencement of any proceeding to enforce any
right under this instrument, including sale thereof, Grantee (without limitation
or restriction by any present or future law, without regard to the solvency or
insolvency at that time of any party liable for the payment of the Indebtedness,
without regard to the then value of the

12



--------------------------------------------------------------------------------



 



Property, whether or not there exists a threat of imminent harm, waste or loss
to the Property and whether or not the same shall then be occupied by the owner
of the equity of redemption as a homestead) shall have the absolute right to the
appointment of a receiver of the Property and of the revenues, rents, profits
and other income therefrom, and said receiver shall have (in addition to such
other powers as the court making such appointment may confer) full power to
collect all such income and, after paying all necessary expenses of such
receivership and of operation, maintenance and repair of said Property, to apply
the balance to the payment of any of the Indebtedness then due.
Remedies of Grantee. Upon the occurrence of an Event of Default, the entire
unpaid Indebtedness shall, at the option of Grantee, become immediately due and
payable for all purposes without any notice or demand, except as required by
law, (ALL OTHER NOTICE OF THE EXERCISE OF SUCH OPTION, OR OF THE INTENT TO
EXERCISE SUCH OPTION, BEING HEREBY EXPRESSLY WAIVED), and Grantee may, in
addition to exercising any rights it may have with respect to the Personal
Property under the Uniform Commercial Code of the jurisdiction in which the
Property is located, to the extent permitted by applicable law, do any one or
more of the following:
     (i) institute proceedings in any court of competent jurisdiction to enforce
any of the terms and covenants hereof;
     (ii) personally or by agent or attorney in fact, enter upon and take
possession of the Property without the appointment of a receiver, or an
application therefor, employ a managing agent of the Property and let the same,
either in its own name, or in the name of Grantor, and receive the rents,
incomes, issues and profits of the Property and apply the same, after payment of
all necessary charges and expenses, on account of the Indebtedness, and Grantor
will transfer and assign to Grantee, in form satisfactory to Grantee, Grantor’s
lessor interest in any lease now or hereafter affecting the whole or any part of
the Property;
     (iii) pay any sums in any form or manner deemed expedient by Grantee to
protect the security of this instrument or to cure any event of default other
than payment of interest or principal on the Indebtedness; make any payment
hereby authorized to be made according to any bill, statement or estimate
furnished or procured from the appropriate public officer or the party claiming
payment without inquiry into the accuracy or validity thereof, and the receipt
of any such public officer or party in the hands of Grantee shall be prima facie
evidence of the validity and amount of items so paid, in which event the amounts
so paid, shall be added to and become a part of the Indebtedness and be
immediately due and payable to Grantee; and Grantee shall be subrogated to any
encumbrance, lien, claim or demand, and to all the rights and securities for the

13



--------------------------------------------------------------------------------



 



payment thereof, paid or discharged with the principal sum secured hereby or by
Grantee under the provisions hereof, and any such subrogation rights shall be
additional and cumulative security to this instrument;
     (iv) declare the entire Indebtedness immediately due, payable and
collectible, without notice to Grantor, regardless of maturity, and, in that
event, the entire Indebtedness shall become immediately due, payable and
collectible; and thereupon, Grantee may sell and dispose of the Property at
public auction, at the usual place for conducting sales at the courthouse in the
county where the Property or any part thereof may be, to the highest bidder for
cash, first advertising the time, terms and place of such sale by publishing a
notice thereof once a week for four (4) consecutive weeks in a newspaper in
which sheriff’s advertisements are published in said county, all other notice
being hereby waived by Grantor; and Grantee may thereupon execute and deliver to
the purchaser at said sale a sufficient conveyance of the Property in fee
simple, which conveyance may contain recitals as to the happening of the default
upon which the execution of the power of sale, herein granted, depends, and said
recitals shall be presumptive evidence that all preliminary acts prerequisite to
said sale and deed were in all things duly complied with; and Grantee, its
agents, representatives, successors or assigns, may bid and purchase at such
sale; and Grantor hereby constitutes and appoints Grantee or its assigns agent
and attorney-in-fact to make such recitals, sale and conveyance, and all of the
acts of such attorney-in-fact are hereby ratified, and Grantor agrees that such
recitals shall be binding and conclusive upon Grantor and that the conveyance
made by Grantee, or its assigns (and in the event of a deed in lieu of
foreclosure, then as to such conveyance), shall be effectual to bar all right,
title and interest, equity of redemption, including all statutory redemption,
homestead, dower, courtesy and all other exemptions of Grantor, or its
successors in interest, in and to said Property; and Grantee, or its assigns, to
the extent permitted by applicable law, shall collect the proceeds of such sale,
reserving therefrom all unpaid Indebtedness with interest then due thereon, and
all amounts advanced by Grantee for taxes, assessments, fire insurance premiums
and other charges, together with all costs and charges for advertising, and
commissions for selling the Property, and reasonable attorneys’ fees actually
incurred in connection therewith, and pay over any surplus to Grantor (in the
event of deficiency Grantor shall immediately on demand from Grantee pay over to
Grantee, or its nominee, such deficiency, subject to the express provision in
each Note limiting recourse); and Grantor agrees that possession of the Property
during the existence of the Indebtedness by Grantor, or any person claiming
under Grantor, shall be that of tenant under Grantee, or its assigns, and, in
case of a sale, as herein provided, Grantor or any person in possession under
Grantor shall then become and be tenants holding over, and shall forthwith
deliver possession to the purchaser at such sale, or be summarily dispossessed
in accordance with the

14



--------------------------------------------------------------------------------



 



provisions of law applicable to tenants holding over; the power and agency
hereby granted are coupled with an interest and are irrevocable by death or
otherwise, and are in addition to any and all other remedies which Grantee may
have at law or in equity.
     In case of any sale under this instrument by virtue of the exercise of the
power herein granted, or pursuant to any order in any judicial proceedings or
otherwise, at the election of Grantee the Property or any part thereof may be
sold in one parcel and as an entirety, or in such parcels, manner or order as
Grantee in its sole discretion may elect, and one or more exercises of the
powers herein granted shall not extinguish or exhaust the power unless the
entire Property is sold or the Indebtedness paid in full. Grantor further agrees
that in the event of a sale, by foreclosure or otherwise, of less than all of
the Property, the Loan Documents shall continue as a lien and this instrument
shall continue as an encumbrance upon the remaining portion of the Property.
Homestead. Grantor hereby waives and renounces all homestead and exemption
rights provided for by the constitution and laws of Georgia or of the United
States..
Prohibition on Transfer/One-Time Transfer. The present ownership and management
of the Property is a material consideration to Grantee in making the loan
secured by this instrument, and Grantor shall not (i) convey title to all or any
part of the Property, (ii) enter into any contract to convey (land
contract/installment sales contract/contract for deed) title to all or any part
of the Property which gives a purchaser possession of, or income from, the
Property prior to a transfer of title to all or any part of the Property
(“Contract to Convey”) or (iii) cause or permit a Change in the Proportionate
Ownership of Grantor (as hereinafter defined). Any such conveyance, entering
into a Contract to Convey or Change in the Proportionate Ownership of Grantor
shall constitute a default under the terms of this instrument.
     “Change in the Proportionate Ownership of Grantor” means a change in, or
the existence of a lien on, the direct or indirect ownership of the limited
liability company interests of such limited liability company; provided,
however, with respect to Cousins Properties Incorporated (“Principal”), the
following shall not be deemed to be a Change in the Proportionate Ownership of
Grantor:

  (i)   transfers of the voting stock or other beneficial interests of Principal
so long as such shares or interests are traded (or become traded in connection
with such transfer) on a national or international securities exchange or
through the NASDAQ national market system; and     (ii)   transfers of ownership
interests in entities owning an ownership interest in Principal.

15



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing subparagraphs (i) and (ii), Grantee’s consent
shall be required for any merger or consolidation of Principal into another
entity or the sale of all or substantially all of the assets of Principal to
another entity, and, if Lender does not consent to such merger, consolidation or
sale, Grantor shall have the right to prepay the Loan in full, and no prepayment
fee shall be due on such prepayment.
     Notwithstanding the foregoing, Grantee’s consent shall not be required for
a Change in the Proportionate Ownership of Grantor that consists solely of
internal transfers of direct or indirect ownership interests in Grantor provided
Principal continues to own 100% of Grantor.
     Notwithstanding the foregoing, transfers of ownership interests in the
Grantor to third parties unrelated to Principal shall be allowed provided that,
immediately following such transfer, Principal continues to own, directly or
indirectly, not less than a 51% interest in Grantor and control the day-to-day
management of Grantor.
     Notwithstanding the above, provided there is then no default in the terms
and conditions of any Loan Document, and Principal’s liability under the
Guarantee has been released, and upon prior written request from Grantor,
Grantee shall not withhold its consent to a one-time transfer of all but not
less than all of the Property to a single entity or individual, provided:

  (A)   the Property shall have achieved Debt Service Coverage (as hereinafter
defined) of at least 1.15x, and there are no junior liens on the Property;    
(B)   the transferee or an owner of the transferee (the “Creditworthy Party”)
has a net worth, determined in accordance with generally accepted accounting
principles, of at least $600,000,000.00; with cash, cash equivalents and
immediately available credit of at least $60,000,000.00 after funding the equity
needed to close the purchase;     (C)   the transferee or the Creditworthy Party
shall be an owner or operator of Class A/A+ office buildings with a portfolio of
not less than 5,000,000 square feet of rentable space;     (D)   the transferee,
the Creditworthy Party and all persons and entities owning (directly or
indirectly) ten percent (10%) or more of the ownership interest(s) in the
transferee or the Creditworthy Party are not (and have never been) (a) subject
to any bankruptcy, reorganization or insolvency proceedings or any criminal
charges or proceedings, or (b) a litigant, plaintiff or defendant in any suit
brought against or by Grantee;

16



--------------------------------------------------------------------------------



 



  (E)   pursuant to written documentation prepared by and satisfactory to
Grantee, the transferee assumes and the Creditworthy Party guarantees, all of
the obligations and liabilities of Grantor under the Loan Documents, whether
arising prior to or after the date of the transfer of the Property, subject to
the non-recourse provisions thereof, except that the transferee shall not be
obligated to assume obligations and liabilities arising or accruing prior to the
transfer under the Environmental Indemnity Agreement or under Section 9(E) of
the Guarantee of Recourse Obligations, and Grantee receives a satisfactory
enforceability opinion with respect thereto from counsel approved by Grantee;  
  (F)   the Creditworthy Party executes Grantee’s then current form of Guarantee
and Guarantee of Recourse Obligations, the Creditworthy Party and the transferee
execute Grantee’s then current form of Environmental Indemnity Agreement, and
Grantee receives a satisfactory enforceability opinion with respect to the
foregoing from counsel approved by Grantee;     (G)   an environmental report on
the Property which meets Grantee’s then current requirements and is updated to
no earlier than ninety (90) days prior to the date of transfer, is provided to
Grantee at least thirty (30) days prior to the date of transfer and said report
shall be satisfactory to Grantee at the time of transfer;     (H)   Grantor and
Principal (a) shall remain liable under the Environmental Indemnity Agreement
dated of even date herewith, except for acts or occurrences after the date of
transfer of the Property and (b) shall, except as provided in (a) above, be
released from all obligations and liabilities under the Loan Documents;     (I)
  Grantee receives an endorsement to its policy of title insurance, satisfactory
to Grantee insuring Grantee’s lien on the Property as a first and valid lien
subject only to liens and encumbrances theretofore approved by Grantee;     (J)
  pursuant to written documentation prepared by and satisfactory to Grantee, the
transferee (a) acknowledges that, in furtherance and not in limitation of clause
(v) above, it shall be bound by the representation and warranty contained in the
covenant entitled “Business Restriction Representation and Warranty” set forth
in this instrument, and (b) certifies that such representation and warranty is
true and correct as of the date of transfer and shall remain true and correct at
all times during the term of the Note; and     (K)   the outstanding balance of
the Note at the time of the transfer is not more than 68% of the gross purchase
price of the Property.

17



--------------------------------------------------------------------------------



 



     For purposes of subparagraph (A) above, the Debt Service Coverage ratio
shall be calculated in accordance with the definition set forth above as
Projected Debt Service Coverage but subject to the following changes:

  (1)   Net Income Available for Debt Service shall be calculated based on
contractual rents in place for the 12-month period following the transfer, and  
  (2)   Expenses shall be the greater of:

  (a)   the actual expenses for the Property during the trailing 12-month period
prior to the date of transfer (but assuming 100% fully assessed real estate
taxes), or     (b)   pro-forma expenses for the 12-month period following the
date of transfer (but assuming 100% fully assessed real estate taxes); and

  (3)   An interest rate equal to the greater of:

  (a)   8% per annum, or     (b)   the then-current 10-year on-the-run United
States Treasury yield plus 200 basis points.

     Notwithstanding the above, if, at the time of the proposed transfer,
Condition (A) above is not satisfied, Grantor may make a partial payment of the
Note until Condition (A) above is satisfied. Such prepayment shall include a
prepayment fee calculated in accordance with the condition hereof entitled
“Prepayment in Full”.
     If the transferee shall satisfy the financial requirements set forth in
subparagraph (B) above, all references to the Creditworthy Party in clauses
(C) through (F) above shall be deemed deleted.
     If Grantor shall make a one-time transfer pursuant to the above conditions,
Grantee shall be paid a fee equal to one-half of one percent (0.5%) of the then
outstanding balance of the Note at the time of transfer. The fee shall be paid
to Grantee at the time of the request for Grantee’s consent of such one-time
transfer. At the time of such transfer, no modification of the interest rate or
repayment terms of the Note will be required.
     No subsequent transfers of the Property shall be allowed and no Change in
the Proportionate Ownership of transferee shall be allowed without Grantee’s
prior written

18



--------------------------------------------------------------------------------



 



consent. Notwithstanding the foregoing, Grantor and Grantee agree that the
underlying ownership structure of a particular transferee may cause Grantee to
determine that the definition of Change in the Proportionate Ownership of such
transferee does not adequately address Grantee’s underlying ownership concerns
for such transferee, and accordingly, Grantee reserves the right to amend the
definition of Change in the Proportionate Ownership as it applies to a
particular transferee.
Financial Statements. Grantor agrees to furnish to Grantee annual audited
financial statements on the Principal in the form currently shown on Cousins
Properties Incorporated’s Form 10-K, and:
(A) the following financial statements for the Property within 120 days after
the close of each fiscal year of the Grantor (the “Property Financial Statements
Due Date”):

  (i)   an unaudited statement of operations for such fiscal year with a
detailed line item break-down of all sources of income and expenses, including
capital expenses broken down between leasing commissions, tenant improvements,
capital maintenance, common area renovation, and expansion;     (ii)   a current
rent roll identifying location, leased area, lease begin and end dates, current
contract rent, rent increases and increase dates, percentage rent, expense
reimbursements, and any other recovery items; and     (iii)   an operating
budget for the current fiscal year;

(B) the following financial statements that Grantee may, in Grantee’s sole
discretion, require from time to time within 30 days after receipt of a written
request from Grantee (the “Requested Financial Statements Due Date”)

  (i)   an unaudited balance sheet for the Property as of the last day of
Grantor’s most recently closed fiscal year;     (ii)   an unaudited balance
sheet for Grantor as of the last day of Grantor’s most recently closed fiscal
year;     (iii)   an audited balance sheet for Principal as of the last day of
Principal’s most recently closed fiscal year;     (iv)   an unaudited statement
of cash flows for the Property as of the last day of Grantor’s most recently
closed fiscal year;     (v)   an unaudited statement of cash flows for the
Grantor as of the last day of Grantor’s most recently closed fiscal year; and

19



--------------------------------------------------------------------------------



 



  (vi)   an audited statement of cash flows for Principal as of the last day of
Principal’s most recently closed fiscal year;

     Furthermore, Grantor shall furnish to Grantee within 30 days after receipt
of a written request from Grantee such reasonable financial and management
information in the possession of, or accessible to, Grantor which Grantee
reasonably determines to be useful in Grantee’s monitoring of the value and
condition of the Property, Grantor, or Principal.
     The Property Financial Statements Due Date and the Requested Financial
Statements Due Date are each sometimes hereinafter referred to as a “Financial
Statements Due Date”.
     Notwithstanding the foregoing, in no event shall a Financial Statements Due
Date for a particular financial statement be prior to the 120th day following
the close of the fiscal year covered by such financial statement.
     If audited, the financial statements identified in sections (B)(iii) and
(B)(vi), above, shall each be prepared in accordance with generally accepted
accounting principles by a certified public accountant satisfactory to Grantor.
All unaudited statements shall contain a certification by the managing member of
Grantor stating that they have been prepared in accordance with generally
accepted accounting principles and that they are true and correct. The expense
of preparing all of the financial statements required in (A) and (B) above,
shall be borne by Grantor.
     Grantor acknowledges that Grantee requires the financial statements and
information required herein to record accurately the value of the Property for
financial and regulatory reporting.
     In addition to all other remedies available to Grantee hereunder, at law
and in equity, if any financial statement, additional information or proof of
payment of property taxes and assessments is not furnished to Grantee as
required in this section entitled “Financial Statements” and in the section
entitled “Taxes and Special Assessments”, within 30 days after Grantee shall
have given written notice to Grantor that it has not been received as required,
(x) interest on the unpaid principal balance of the Indebtedness shall as of the
applicable Financial Statements Due Date or the date such additional information
or proof of payment of property taxes and assessments was due, accrue and become
payable at a rate equal to the sum of the Interest Rate (as defined in the Note)
plus one percent (1%) per annum (the “Increased Rate”); and
(y) Grantee may elect to obtain an independent appraisal and audit of the
Property at Grantor’s expense, and Grantor agrees that it will, upon request,
promptly make

20



--------------------------------------------------------------------------------



 



Grantor’s books and records regarding the Property available to Grantee and the
person(s) performing the appraisal and audit (which obligation Grantor agrees
can be specifically enforced by Grantee).
     The amount of the payments due under the Note during the time in which the
Increased Rate shall be in effect shall be changed to an amount which is
sufficient to reflect the payment of interest at the Increased Rate each month
during the period in which interest only is payable under the Note. Interest
shall continue to accrue and be due and payable monthly at the Increased Rate
until the date (the “Receipt Date”) on which all of the financial statements
and/or proof of payment shall have been furnished or made available to Grantee
as required. Commencing on the Receipt Date, interest on the unpaid principal
balance of the Note shall again accrue at the Interest Rate and the payments due
thereafter shall be changed to an amount which is sufficient to reflect the
payment of interest on the Note at the Interest Rate each month during the
period in which interest only is payable under the Note. Notwithstanding the
foregoing, Grantee shall have the right to conduct an independent audit at its
own expense at any time upon reasonable prior notice.
Property Management. The management company for the Property shall be
satisfactory to Grantee and Principal and any entity owned or controlled by
Principal shall be satisfactory to Grantee. Any change in the management company
without the prior written consent of Grantee shall constitute a default under
this instrument.
Leasehold Property. With respect to the portion of the Property which is a
leasehold estate:
     (a) The term “Security Lease” is defined as that certain Lease Agreement
dated as of December 1, 2006 from Fee Owner to Grantor and recorded in Deed Book
44140, Page 178, Fulton County, Georgia Records, as amended by that certain
First Amendment of Lease Agreement dated September 28, 2007, and the term
“Demised Premises” is defined as the real estate that is subject to said
Security Lease.
     (b) This instrument expressly includes the grant, bargain, sale, and
conveyance of all improvements on the Demised Premises and all additional title,
estate, interest or right which may at any time be acquired by Grantor. It is
expressly agreed that this instrument shall constitute a lien and security title
upon the fee simple title or any other interest acquired by Grantor in any of
the Demised Premises.
     (c) Grantor agrees to fully perform and comply with all agreements,
covenants and conditions imposed upon or assumed by the lessee under the
Security Lease, and upon failure to do so, Grantee may (but shall not be
obligated to) take any action deemed necessary or desirable to prevent or to
cure any default. Upon receipt of any written notice of default under the
Security Lease from any person or corporation authorized to enforce performance
thereof, Grantee may rely thereon and take any action deemed necessary to

21



--------------------------------------------------------------------------------



 



cure such default, even though the existence of the default or the notice
thereof be questioned or denied by Grantor or any party on behalf of Grantor.
Grantee, in its sole discretion, may expend such sums of money as it deems
necessary for such purpose, and Grantor hereby agrees to pay Grantee,
immediately and without demand, all such sums so expended with interest thereon
from the date of each such expenditure at the Default Rate (as defined in the
Note). All sums so expended by Grantee and the interest thereon shall be added
to the Indebtedness and be secured by the lien and security title of this
instrument.
     (d) Grantor hereby constitutes Grantee, or an agent or employee designated
by Grantee, as Grantor’s Attorney in Fact to take possession of the Demised
Premises at any time after an Event of Default to collect the rents, issues and
profits therefrom and to sublease the same in the name of Grantor and to make
application of the net proceeds after payment of the reasonable expenses of
subleasing and collection, to payments required by the Security Lease, repairs
and replacements to the Demised Premises and repayment of the Indebtedness, as
Grantee may see fit. This power of attorney shall be irrevocable by Grantor
until the Indebtedness is paid in full, and the powers herein granted may be
exercised at any time that a default shall have occurred or is threatened under
any Security Lease, the Note or this instrument.
     (e) Until the Indebtedness has been paid in full, Grantor will not
surrender any leasehold estate or other interest herein encumbered, nor
terminate the Security Lease. Grantor further covenants and agrees that it will
not, without the written consent of Grantee, amend or alter the Security Lease.
Any termination, amendment or alteration of the Security Lease without the prior
written consent of Grantee shall be a default under this instrument.
     (f) No release or forbearance of any of the Grantor’s obligations under the
Security Lease shall release Grantor from any of its obligations under the Note
or this instrument.
     (g) Unless Grantee shall otherwise consent in writing, the fee title to the
Demised Premises and the leasehold estate under the Security Lease shall not
merge but shall remain separate and distinct, notwithstanding the union of said
estates in the lessor or the lessee or a third party, by purchase or otherwise.
     (h) Grantor warrants that there is no present default under the terms and
conditions of the Security Lease and there are no claims or offsets,
counterclaims or other matters that may ripen into a default. If a default shall
occur in the future, Grantor covenants that written notice thereof shall be
promptly served on Grantee. A default by lessee under the Security Lease shall
constitute a default under this instrument.
Subjecting the Fee. Fee Owner joins in the execution and delivery of this
instrument solely for the purpose of subjecting to the lien and security title
hereof all right, title and interest of Fee Owner in and to the fee simple title
to the Land, and Fee Owner does hereby subject all

22



--------------------------------------------------------------------------------



 



such right, title and interest of Fee Owner to the lien and security title
hereof; and, as security for the Indebtedness secured hereby, does hereby
irrevocably bargain, sell, grant, transfer, assign and convey unto Grantee all
of Fee Owner’s right, title and interest in fee simple title to the Land and all
of Fee Owner’s right, title and interest in and to any of the other Property
owned by Fee Owner; all of the foregoing to the force and effect that, subject
to the terms of the Loan Documents, Grantee shall have the same rights and
remedies (including the right to foreclose in accordance with this instrument)
with respect to that portion of and those interests in the Property owned by Fee
Owner as Grantee has with respect to that portion of and those interests in the
Property owned by Grantor. Fee Owner acknowledges and agrees that it has read
the provision hereof entitled “Waiver” and agrees that the provisions thereof
apply to Fee Owner to the same extent and effect as if Fee Owner was named
therein.
Notwithstanding any other provision contained in this instrument or in any other
Loan Document, Fee Owner is not obligated to pay any portion of the Indebtedness
and shall have no personal liability for any obligation under this instrument or
any other Loan Document. Grantee shall not seek or be entitled to obtain any
monetary judgment against Fee Owner, but Grantee shall be entitled to exercise
Grantee’s rights and remedies to realize upon the collateral conveyed hereby by
Fee Owner as security for the Indebtedness.
Foreclosure of Fee Terminates Guaranty. Upon any foreclosure by Grantee of the
fee simple title to the Land, or upon Grantee or any other party acquiring fee
simple title to the Land by conveyance in lieu of foreclosure or other similar
means, and without any other action required of any party, then, with respect to
Grantee, any purchaser at such foreclosure sale, any such recipient of a
conveyance in lieu of foreclosure, and the successors, assigns and
representatives of any such parties (collectively, the “Releasing Parties”),
that certain Amended and Restated Guaranty dated as of September 28, 2007
executed by Grantor in favor of the Bank of New York Trust Company, N.A., as
Trustee, with respect to certain Taxable Revenue Bonds (Terminus Project),
Series 2006, shall terminate and be of no further force and effect; and Grantor
shall have no liability or obligation thereunder to any of the Releasing
Parties. The provisions of this section entitled “Foreclosure of Fee Terminates
Guaranty” shall survive any foreclosure under this instrument, any conveyance in
lieu of foreclosure, the payment of the Indebtedness and the satisfaction of
this instrument.
Deposits by Grantor. To assure the timely payment of real estate taxes and
special assessments (including personal property taxes, if appropriate), upon
the occurrence of an Event of Default, Grantee shall thence forth have the
option to require Grantor to deposit funds with Grantee, in monthly or other
periodic installments in amounts estimated by Grantee from time to time
sufficient to pay real estate taxes and special assessments as they become due.
If at any time the funds so held by Grantee shall be insufficient to pay any of
said expenses, Grantor shall, upon receipt of notice thereof, immediately
deposit such additional funds as may be necessary to remove the deficiency. All
funds so

23



--------------------------------------------------------------------------------



 



deposited shall be irrevocably appropriated to Grantee to be applied to the
payment of such real estate taxes and special assessments and, at the option of
Grantee after default, the Indebtedness.
Interest on such deposits held by Grantee shall accrue to the benefit of
Grantor. The average daily balance of the funds so held by Grantee during a
month (the “Applicable Month”) shall be credited with interest on the first day
of the following month at a rate equal to the 30-Day United States Treasury Bill
Yield. As used herein, the “30-Day United States Treasury Bill Yield” means the
“Ask Yield” on the first business day of the Applicable Month for United States
Treasury bills maturing the closest to 30 days from the first day of the
Applicable Month as reported in The Wall Street Journal or a similar yield as
reasonably determined by Grantee.
Notices. Any notices, demands, requests and consents permitted or required
hereunder or under any other Loan Document shall be in writing, may be delivered
personally or sent by certified mail with postage prepaid or by reputable
courier service with charges prepaid. Any notice or demand sent to Grantor by
certified mail or reputable courier service shall be addressed to Grantor at 191
Peachtree, NE, Suite 3600, Atlanta, Georgia 30303, Attn: Corporate Secretary or
such other address in the United States of America as Grantor shall designate in
a notice to Grantee given in the manner described herein. Any notice sent to
Grantee by certified mail or reputable courier service shall be addressed to The
Northwestern Mutual Life Insurance Company to the attention of the Real Estate
Investment Department at 720 East Wisconsin Avenue, Milwaukee, WI 53202, or at
such other addresses as Grantee shall designate in a notice given in the manner
described herein. Any notice given to Grantee shall refer to the Loan No. set
forth above. Any notice or demand hereunder shall be deemed given when received.
Any notice or demand which is rejected, the acceptance of delivery of which is
refused or which is incapable of being delivered during normal business hours at
the address specified herein or such other address designated pursuant hereto
shall be deemed received as of the date of attempted delivery.
Modification of Terms. Without affecting the liability of Grantor or any other
person (except any person expressly released in writing) for payment of the
Indebtedness or for performance of any obligation contained herein and without
affecting the rights of Grantee with respect to any security not expressly
released in writing, Grantee may, at any time and from time to time, either
before or after the maturity of the Note, without notice or consent: (i) release
any person liable for payment of all or any part of the Indebtedness or for
performance of any obligation; (ii) make any agreement extending the time or
otherwise altering the terms of payment of all or any part of the Indebtedness,
or modifying or waiving any obligation, or subordinating, modifying or otherwise
dealing with the lien or charge hereof; (iii) exercise or refrain from
exercising or waive any right Grantee may have; (iv) accept additional security
of any kind; (v) release or otherwise deal with any property, real or personal,
securing the Indebtedness, including all or any part of the Property.

24



--------------------------------------------------------------------------------



 



Exercise of Options. Whenever, by the terms of this instrument, of the Note or
any of the other Loan Documents, Grantee is given any option, such option may be
exercised when the right accrues or at any time thereafter, and no acceptance by
Grantee of payment of Indebtedness in default shall constitute a waiver of any
other default then existing and continuing or thereafter occurring.
Nature and Succession of Agreements. Each of the provisions, covenants and
agreements contained herein shall inure to the benefit of, and be binding on,
the heirs, executors, administrators, successors, grantees, and assigns of the
parties hereto, respectively, and the term “Grantee” shall include the owner and
holder of the Note.
Legal Enforceability. No provision of this instrument, the Note or any other
Loan Documents shall require the payment of interest or other obligation in
excess of the maximum permitted by law. If any such excess payment is provided
for in any Loan Documents or shall be adjudicated to be so provided, the
provisions of this paragraph shall govern and Grantor shall not be obligated to
pay the amount of such interest or other obligation to the extent that it is in
excess of the amount permitted by law.
Limitation of Liability. Notwithstanding any provision contained herein to the
contrary, the personal liability of Grantor shall be limited as provided in the
Note.
Miscellaneous. Time is of the essence in each of the Loan Documents. The
remedies of Grantee as provided herein or in any other Loan Document or at law
or in equity shall be cumulative and concurrent, and may be pursued singly,
successively, or together at the sole discretion of Grantee, and may be
exercised as often as occasion therefor shall occur; and neither the failure to
exercise any such right or remedy nor any acceptance by Grantee of payment of
Indebtedness in default shall in any event be construed as a waiver or release
of any right or remedy. Neither this instrument nor any other Loan Document may
be modified or terminated orally but only by agreement or discharge in writing
and signed by Grantor and Grantee. If any of the provisions of any Loan Document
or the application thereof to any persons or circumstances shall to any extent
be invalid or unenforceable, the remainder of such Loan Document and each of the
other Loan Documents, and the application of such provision or provisions to
persons or circumstances other than those as to whom or which it is held invalid
or unenforceable, shall not be affected thereby, and every provision of each of
the Loan Documents shall be valid and enforceable to the fullest extent
permitted by law.
Waiver of Jury Trial. Grantor hereby waives any right to trial by jury with
respect to any action or proceeding (a) brought by Grantor, Grantee or any other
person relating to (i) the obligations secured hereby and/or any understandings
or prior dealings between the parties hereto or (ii) the Loan Documents or the
Environmental Indemnity Agreement, or (b) to which Grantee is a party.

25



--------------------------------------------------------------------------------



 



Attorneys’ Fees. In the event of any controversy, claim, dispute, or litigation
between the parties hereto in which Grantee is the prevailing party to enforce
any provision of any of the Loan Documents or regarding any right of Grantee
thereunder, Grantor agrees to pay to Grantee all costs and expenses, including
reasonable attorneys’ fees incurred therein by Grantee, whether in preparation
for or during any trial, as a result of an appeal from a judgment entered in
such litigation or otherwise.
     As used herein and in the other Loan Documents, “reasonable” attorney’s
fees of Grantee’s counsel shall mean the actual fees of Grantee’s counsel billed
at standard hourly rates of such counsel, rather than a percentage of principal
and interest as provided in O.C.G.A. §13-1-11(a)(2).
Captions. The captions contained herein are for convenience and reference only
and in no way define, limit or describe the scope or intent of, or in any way
affect this instrument.
Governing Law. This instrument, the interpretation hereof and the rights,
obligations, duties and liabilities hereunder shall be governed and controlled
by the laws of the state in which the Property is located.
Waiver. BY EXECUTION OF THIS DEED TO SECURE A DEBT, GRANTOR EXPRESSLY;
(A) ACKNOWLEDGES THE RIGHT OF GRANTEE TO ACCELERATE THE INDEBTEDNESS EVIDENCED
BY THE NOTE AND THE POWER OF ATTORNEY GIVEN HEREIN TO GRANTEE TO SELL THE
PROPERTY, OR A PORTION THEREOF, BY NONJUDICIAL FORECLOSURE UPON DEFAULT BY
GRANTOR WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY NOTICE OTHER THAN SUCH
NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE PROVISION OF
THIS DEED TO SECURE A DEBT; (B) WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE
UNDER THE CONSTITUTION OF THE UNITED STATES (INCLUDING THE FIFTH AND FOURTEENTH
AMENDMENTS THEREOF), THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL
STATES, OR BY REASON OF ANY OTHER APPLICABLE LAW (1) TO NOTICE AND TO JUDICIAL
HEARING PRIOR TO THE EXERCISE BY GRANTEE OF ANY RIGHT OR REMEDY HEREIN PROVIDED
TO GRANTEE, EXCEPT SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE
PROVIDED IN THIS DEED TO SECURE A DEBT, AND (2) CONCERNING THE APPLICATION,
RIGHTS, OR BENEFITS OF ANY MORATORIUM, REINSTATEMENT, MARSHALLING, FORBEARANCE,
APPRAISEMENT, VALUATION, STAY, EXTENSION, HOMESTEAD, EXEMPTION, OR REDEMPTION
LAWS; (C) ACKNOWLEDGES THAT GRANTOR HAS READ THIS DEED TO SECURE A DEBT AND ITS
PROVISIONS HAVE BEEN EXPLAINED FULLY TO GRANTOR AND GRANTOR HAS CONSULTED WITH
COUNSEL OF GRANTOR’S CHOICE PRIOR TO EXECUTING THIS DEED TO SECURE A DEBT AND
(D)

26



--------------------------------------------------------------------------------



 



ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF GRANTOR HAVE BEEN MADE
KNOWINGLY, INTENTIONALLY, AND WILLINGLY BY GRANTOR AS PART OF A BARGAINED FOR
LOAN TRANSACTION AND THAT THIS DEED TO SECURE A DEBT IS VALID AND ENFORCEABLE BY
GRANTEE AGAINST GRANTOR IN ACCORDANCE WITH ALL THE TERMS AND CONDITIONS HEREOF.
Counterparts. This document may be executed in any number of counterparts, each
of which shall be an original. Such counterparts, however, constitute but one
and the same document.
(Remainder of page intentionally left blank)

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this instrument has been executed by the Grantor as of
the day and year first above written..

                 
Signed, sealed and delivered
                in the presence of:        3280 PEACHTREE I LLC, a Georgia      
  limited liability company
 
               
 
                        By: Cousins Properties Incorporated, a
 
                , Witness          Georgia corporation, its sole          
 member
 
               
 
               
 
               
 
      By:        
 
               
Notary Public
          Name:    
My commission expires:
          Title:    
 
               
 
               
 
               
 
               
Signed, sealed and delivered
                in the presence of:        DEVELOPMENT AUTHORITY OF        
FULTON COUNTY
 
               
 
               
 
      By:        
 
                , Witness           Name:    
 
          Its:    
 
               
 
               
 
               
Notary Public
My commission expires:
               
 
               
 
               

This instrument was prepared by Catherine L. Shaw, Attorney, for The
Northwestern Mutual Life Insurance Company, 720 East Wisconsin Avenue,
Milwaukee, WI 53202.

28



--------------------------------------------------------------------------------



 



EXHIBIT “A”
(Description of Property)
TERMINUS 100 OFFICE COMPONENT AND PIEDMONT PARKING COMPONENT
LEGAL DESCRIPTION
     ALL THOSE TRACTS OR PARCELS OF LAND lying and being in Land Lots 61 and 62
of the 17th District, Fulton County, Georgia, and being more particularly
described as follows:
     Terminus 100 Office Component and Piedmont Parking Component of Terminus®,
a Master Condominium, as more particularly described and delineated in the
Declaration of Condominium for Terminus®, a Master Condominium, filed on
October 1, 2007 and recorded in Deed Book 45763, Page 506, et seq., Superior
Court of Fulton County, Georgia records, as amended (“Master Declaration”),
together with the undivided percentage interests in the Master Common Elements
assigned to such Components in Exhibit “B” to the Master Declaration.
     This conveyance is made subject to the Master Declaration and all matters
referenced therein, all matters shown on the Master Survey for Terminus®, a
Master Condominium recorded in Condominium Plat Book 17, Pages 430-437,
aforesaid records, as amended; and the Master Floor Plans for Terminus®, a
Master Condominium recorded in Condominium Floor Plan Book 37, Pages 56-66,
aforesaid records, as amended.
TOGETHER WITH RIGHTS RESERVED AND EASEMENTS CONTAINED IN:

1.   Amended, Modified and Restated Declaration of Covenants, Conditions and
Restrictions; Easements, Restrictions, Reservations and Grant of Development
Rights in Limited Warranty Deed; Off-Site Development Agreement; and
Modification of Easements, Covenants, Conditions, Restrictions and Other
Agreements by and between HMC HT LLC, a Delaware limited liability company, the
City Center Property Owners Association, Inc., a Georgia non-profit corporation,
and BRE/Atlanta L.L.C., a Delaware limited liability company, dated as of
August 13, 1999, recorded in Deed Book 28389, page 285, Fulton County, Georgia
Records; as affected by that certain Parking Easement Relocation Agreement dated
May 19, 2004, recorded in Deed Book 38094, page 14, aforesaid records; as
affected by that certain Second Parking Easement Relocation Agreement and
Release by and between the same parties, dated February 25, 2005, recorded in
Deed Book 39515, page 577, aforesaid records; as affected by Relocation of
Drainage Easement Agreement by P&L City Center, LLC dated February 28, 2005,
recorded in Deed Book 39515, page 589, aforesaid records; as affected by
Assignment and Assumption of Declarant’s Rights dated March 2, 2005 by and
between P&L City Center, LLC and 3280 Peachtree I LLC, recorded in Deed Book
39515, page 601, aforesaid records; as affected by that certain First Amendment
to Amended, Modified and Restated Declaration of Covenants, Conditions and
Restrictions; Easements, Restrictions, Reservations and Grant of Development
Rights in Limited Warranty Deed;

29



--------------------------------------------------------------------------------



 



    Off-Site Development Agreement; and Modification of Easements, Covenants,
Conditions, Restrictions and Other Agreements by and between 3280 Peachtree I
LLC, 3280 Peachtree II LLC and HMC HT LLC, dated May 27, 2005, recorded in Deed
Book 40116, page 620, aforesaid records; as affected by that certain Second
Amendment to Amended, Modified and Restated Declaration of Covenants, Conditions
and Restrictions; Easements, Restrictions, Reservations and Grant of Development
Rights in Limited Warranty Deed; Off-Site Development Agreement; and
Modification of Easements, Covenants, Conditions, Restrictions and Other
Agreements by and between 3280 Peachtree I LLC and HMC HT LLC, dated May 18,
2006, recorded in Deed Book 42620, page 541, aforesaid records.

2.   Limited Warranty Deed from P&L City Center, LLC to WN City Center, L.P.,
dated February 20, 2004, recorded in Deed Book 37110, page 30, aforesaid
records; as affected by reservation of rights in favor of 3280 Peachtree I LLC
contained in Limited Warranty Deed from P&L City Center, LLC to 3280 Peachtree I
LLC, dated March 2, 2005, recorded in Deed Book 39515, page 592, aforesaid
records.   3.   Sanitary Sewer Easement Agreement between WN City Center L.P.
and P&L City Center, LLC dated February 20, 2004, recorded in Deed Book 37110,
page 66, aforesaid records; as affected by Corrective Amendment to Sanitary
Sewer Easement Agreement between WN City Center, L.P. and P&L City Center, LLC,
dated February 28, 2005, recorded in Deed Book 39515, page 558, aforesaid
records; as affected by that certain Second Amendment to Sanitary Sewer Easement
Agreement by and between WN City Center, L.P., P&L City Center, LLC and 3280
Peachtree I LLC, dated June 15, 2006, recorded in Deed Book 43260, page 574,
aforesaid records.   4.   Access Easement Agreement between WN City Center, L.P.
and P&L City Center, LLC, dated February 20, 2004, recorded in Deed Book 37110,
page 90, aforesaid records; as affected by Amended and Restated Access Easement
Agreement between WN City Center, L.P. and P&L City Center, LLC, dated
February 28, 2005, recorded in Deed Book 39515, page 535, aforesaid records.  
5.   Reciprocal Easement Agreement and Termination of Grant of Easement among
Regent Tower Holdings, LLC, Tower Place, L.P. and P&L City Center, LLC, dated as
of September 30, 2004, recorded in Deed Book 38572, page 158, aforesaid records;
as affected by Assignment and Assumption of Appointed Property Owner’s Rights by
and between P&L City Center, LLC and 3280 Peachtree I LLC, dated March 2, 2005,
recorded in Deed Book 39515, page 607, aforesaid records; as affected by that
certain First Amendment to Reciprocal Easement Agreement and Termination of
Grant of Easement between and among Regent Tower Holdings, LLC, Tower Place,
L.P. and 3280 Peachtree I LLC, dated as of August 15, 2007, recorded in Deed
Book 45557, page 528, aforesaid records, amending or affecting:

  (a)   Cross Easement Agreement between Charles B. Ackerman, Ackerman & Co. and
The First National Bank of Boston, dated October 13, 1989, recorded in Deed Book
12864, page 190, aforesaid records; as amended by that certain First

30



--------------------------------------------------------------------------------



 



      Amendment to Cross Easement Agreement, dated January 7, 1990, recorded in
Deed Book 16232, page 1, aforesaid records;

  (b)   Easement Agreement for Access and Utilities among Regent Peachtree
Holdings, Inc., Regent Tower Holdings, Inc. and Buckhead Station, L.L.C., dated
as of September 13, 1995, recorded in Deed Book 19997, page 43, aforesaid
records; and     (c)   Amended and Restated Tower Place Easement Agreement among
Regent Tower Holdings, Inc., Tower Place, L.P., and Buckhead Hotel Associates,
LLC, dated as of September 30, 1999, recorded in Deed Book 27742, page 57,
aforesaid records; as affected by Assignment and Assumption of Appointed
Property Owner’s Rights by P&L City Center, LLC to 3280 Peachtree I LLC, dated
March 2, 2005, recorded in Deed Book 39515, page 607, aforesaid records.

6.   Temporary Grading Easement Agreement by and between P&L City Center LLC and
3280 Peachtree I LLC, dated August 23, 2006, recorded in Deed Book 43311, page
281, aforesaid records.   7.   Supplemental Declaration of Easements, Covenants,
Conditions and Restrictions for Terminus 100, Terminus 200 and 10 Terminus Place
Condominium made by 3280 Peachtree I LLC, dated as of April 23, 2007, recorded
in Deed Book 45763, page 312, aforesaid records.   8.   Declaration of
Condominium for Terminus, a Master Condominium by 3280 Peachtree I LLC, dated
September 27, 2007, recorded in Deed Book 45763, page 506, aforesaid records.

31